Case 1:19-mc-24587-MGC Document 10 Entered on FLSD Docket 01/22/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              MISC NO. 19-MC-24587-COOKE


  In re:
  Subpoenas directed to BEN BRAUSER,
  DANIEL BRAUSER AND JOSHUA
  BRAUSER.
  _____________________________________/

                     JOINT NOTICE OF POTENTIAL RESOLUTION

         Petitioners Ben Brauser, Daniel Brauser, and Joshua Brauser, and Respondent

  Securities and Exchange Commission hereby provide notice to the Court that they have

  engaged in meaningful discussions to resolve this matter. The parties wish to notify the Court

  of this progress, and respectfully suggest the Court hold the matter in abeyance. The parties

  respectfully submit they will then update the Court within forty-five (45) days as to their

  further progress, including whether they have reached a complete and final resolution.

   Respectfully submitted:                          SECURITIES          AND         EXCHANGE
                                                    COMMISSION

                                                    By: /s Nancy Brown
   Attorneys for Petitioners Ben Brauser,               Nancy Brown
   Daniel Brauser, and Joshua Brauser                   Jack Kaufman
   1200 Four Seasons Tower                              200 Vesey Street, Suite 400
   1441 Brickell Avenue                                 New York, NY 10281
   Miami Florida 33131                                  (212) 336-1023 (Brown)
   Phone: (305) 350-5116
   Fax: (305) 372 2738                                  Attorneys for Respondents

   By: s/Adam L. Schwartz
       Adam L. Schwartz
       Email: aschwartz@homerbonner.com
       Florida Bar No.: 0103163
       Attorney for Petitioners




                                                1
Case 1:19-mc-24587-MGC Document 10 Entered on FLSD Docket 01/22/2020 Page 2 of 2



                              CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on the 22nd day of January 2020, a true and correct copy

  of the foregoing was filed via CM/ECF.




                                                     s/ Adam L. Schwartz
                                                     Adam L. Schwartz




                                           2
